[DO NOT PUBLISH]

            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________                 FILED
                                                      U.S. COURT OF APPEALS
                            No. 10-10146                ELEVENTH CIRCUIT
                        Non-Argument Calendar               JUNE 16, 2010
                      ________________________               JOHN LEY
                                                              CLERK
                  D.C. Docket No. 1:09-cv-02753-CAM
LORENZO T. CRITTEN,

l                                                        Plaintiff-Appellant,

                                 versus

SALLY YATES,
United States Attorney,
MICHAEL E. HANCOCK,
Judge,
RICHARD REED,
BOB HOUMAN,
GAYLE D. BACON,
Attorney, et al.,

l                                                     Defendants-Appellees.
                     __________________________

               Appeal from the United States District Court
                  for the Northern District of Georgia
                    __________________________

                             (June 16, 2010)
Before HULL, PRYOR and ANDERSON, Circuit Judges.

PER CURIAM:

       Lorenzo Critten pro se appeals the district court’s dismissal of his 42 U.S.C.

§ 1983 complaint pursuant to 28 U.S.C. § 1915A(b)(1) for failure to state a claim.

After review, we affirm.

       Critten is a Georgia state prisoner who was convicted of two counts of

murder. Critten’s pro se § 1983 complaint alleged constitutional violations against

various parties involved in his 2002 arrest and prosecution, including police

officers, the superior court judge, the superior court clerk and the county district

attorney.1 Critten’s complaint alleged that: (1) he was unlawfully searched and

seized “without a warrant or arraignment by local officers”; (2) he was not

promptly brought before a magistrate judge to be informed of the charges against

him; (3) the court clerk and district attorney did not provide him with a copy of his

indictment; (4) his defense counsel conspired with the prosecution to coerce him

to plead guilty; and (5) the defendants committed fraud by not disclosing in the

state criminal proceedings Critten’s status as a “Secured Party Creditor,” which




       1
         Critten’s complaint also named then-United States Attorney David Nahmias, although it
did not allege how Nahmias could have participated in any alleged violation of Critten’s
constitutional rights during his state court criminal prosecution.

                                              2
Critten contended made his crimes “commercial.”2

       In accordance with 28 U.S.C. § 1915A, the district court conducted a sua

sponte preliminary screening and dismissed Critten’s complaint for failure to state

a claim. The district court concluded that Critten’s § 1983 claims were barred by

Heck v. Humphrey, 512 U.S. 477, 114 S. Ct. 2364 (1994), because they

necessarily implied the invalidity of his state convictions. As to Critten’s status as

a “secured party creditor,” the district court noted that the complaint established

that Critten took his security interest in himself in October 2008, six years after his

arrest and thus was not a secured party at the time of his state court criminal

proceedings. The district court denied Critten’s request for an order directing the

superior court to provide him with a copy of his indictment because it did not have

the authority to issue a writ of mandamus against a state official. Critten appealed.

       Under § 1915A, the district court shall review, as soon as possible, a

prisoner’s complaint in a civil action against a government entity. 28 U.S.C.

§ 1915A(a). The district court then must dismiss the complaint if it is “frivolous,

malicious, or fails to state a claim upon which relief may be granted.” 28 U.S.C.




       2
        Critten attached to his complaint a UCC financing statement, dated October 20, 2008,
that purports to show that Critten is a commercial entity with a security interest in his own name
and person.

                                                 3
§ 1915A(b)(1).3

       A dismissal under § 1915A(b)(1) is governed by the same standards as a

dismissal under Federal Rule of Civil Procedure 12(b)(6). See Jones v. Bock, 549

U.S. 199, 215-16, 127 S. Ct. 910, 921 (2007); Leal v. Ga. Dep’t of Corrs., 254

F.3d 1276, 1278-79 (11th Cir. 2001). That is, although the complaint need not

provide detailed factual allegations, it must contain “sufficient factual matter” to

state a claim that is “plausible on its face.” Ashcroft v. Iqbal, ___ U.S. ___, 129 S.

Ct. 1937, 1949 (2009); accord Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555,

570, 127 S. Ct. 1955, 1965, 1974 (2007).

       Here, the district court concluded that Critten’s § 1983 claims were barred

by Heck. Under Heck, a § 1983 plaintiff is barred from recovering money

damages for an allegedly unconstitutional conviction or sentence unless the

conviction or sentence has already been “reversed on direct appeal, expunged by

executive order, declared invalid by a state tribunal authorized to make such

determination, or called into question by a federal court’s issuance of a writ of

habeas corpus.” 512 U.S. at 486-87, 114 S. Ct. at 1372. If a judgment in favor of

the plaintiff “would necessarily imply the invalidity of his conviction or sentence,”


       3
       We review de novo a district court dismissal for failure to state a claim under
§ 1915A(b)(1), taking the allegations in the complaint as true. Boxer X v. Harris, 437 F.3d 1107,
1110 (11th Cir. 2006).

                                                4
then the § 1983 complaint “must be dismissed unless the plaintiff can demonstrate

that the conviction or sentence has already been invalidated.” Id.

      The bases for Critten’s alleged constitutional claims are that his murder

convictions were the result of improper collusion among the attorneys, the grand

jury, the police, and the judge; that he was the victim of prosecutorial misconduct;

and that he was coerced into pleading guilty. A judgment in favor of Critten on

any of these claims would necessarily call into question the validity of his

conviction and sentence, and, therefore, to assert a claim for money damages,

Critten was required to show that his murder convictions had already been

invalidated. As Critten failed to allege that his convictions or sentence had been

invalidated, his § 1983 claims for money damages are not cognizable, and the

district court properly dismissed them.

      With regard to Critten’s demand that he be released from prison, this is not

an available remedy in a § 1983 civil rights action. See Preiser v. Rodriguez, 411

U.S. 475, 500, 93 S. Ct. 1827, 1841 (1973). Rather, a habeas corpus action is the

sole means by which Critten can challenge the fact or duration of his confinement.

Id.

      Even construed liberally, Critten’s claim that state prosecutors failed to

disclose to the state court that it was dealing with a commercial entity does not

                                          5
allege a cognizable § 1983 claim. Critten identifies no federal right of which he

was deprived by the state’s alleged non-disclosure. See Holmes v. Crosby, 418

F.3d 1256, 1258 (11th Cir. 2005) (explaining that to establish a § 1983 claim, a

plaintiff must show, inter alia, a violation of a constitutional or federal statutory

right).

          Finally, as for Critten’s request that the district court compel the superior

court clerk to provide him with a copy of his state court indictment, we agree with

the district court that it did not have the power to grant the requested relief. See

28 U.S.C. § 1361 (limiting a district court’s mandamus jurisdiction to compelling

“an officer or employee of the United States or any agency thereof to perform a

duty owed to the plaintiff”); Lamar v. 118th Judicial Dist. Ct., 440 F.2d 383, 384

(5th Cir. 1971) (concluding that federal courts have no general power to issue

writs of mandamus to compel state judicial officers to perform their duties).4

Critten has not identified any other issue of federal law sufficient to allow a

federal court to invoke its jurisdiction and compel the superior court clerk to

action.

          For all these reasons, we affirm the district court’s dismissal of Critten’s


          4
        Decisions of the former Fifth Circuit handed down on or before September 30, 1981 are
binding precedent in the Eleventh Circuit. Bonner v. City of Prichard, 661 F.2d 1206, 1209 (11th
Cir. 1981) (en banc).

                                               6
complaint pursuant to 28 U.S.C. § 1915A(b)(1).

      AFFIRMED.




                                       7